974 So. 2d 631 (2008)
MORGAN STANLEY & CO. INCORPORATED, Appellant,
v.
COLEMAN (PARENT) HOLDINGS INC., Appellee.
No. 4D05-4756.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
Sylvia Walbolt of Carlton Fields, P.A., Tampa, and Bruce Rogow of Bruce Rogow, P.A., Fort Lauderdale, for appellant.
Jack Scarola of Searcy, Denney, Scarola, Barnhardt & Shipley, P.A., West Palm Beach, and Joel D. Eaton of Podhurst Orseck, P.A., Miami, for appellee.
*632 PER CURIAM.
By order dated January 27, 2006, this appeal was stayed pending the outcome of case No. 4D05-2606, which was Morgan Stanley's appeal of the final judgment awarding damages in favor of Coleman. This instant appeal was taken from the post-verdict cost judgment entered in favor of Coleman.
In the earlier case, this court reversed the award in favor of Coleman and directed that a judgment be entered in favor of Morgan Stanley. Morgan Stanley & Co. v. Coleman (Parent) Holdings Inc., 955 So. 2d 1124 (Fla. 4th DCA 2007). Coleman then sought review in the Florida Supreme Court, but the Supreme Court denied review by order dated December 12, 2007. Accordingly, the stay previously entered, in this case was lifted by order dated January 16, 2008.
We further ordered appellee Coleman to advise this court whether, in light of the finality of our decision reversing the award of damages, the cost judgment should now be similarly reversed. Appellee has responded that there is no reason not to reverse the cost judgment.
The cost judgment entered by the trial court on November 22, 2005, is therefore reversed.
SHAHOOD, POLEN and MAY, JJ., concur.